Citation Nr: 1117154	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-25 787	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises (Committee) of the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits, calculated in the amount of $7,749.90.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 decision by the RO's Committee on Waivers and Compromises.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has been in receipt of VA compensation based upon the award of a total disability rating based upon unemployability since September 2002.  He was incarcerated from April 2004 until April 2005 due to drunken driving felony convictions.  

Under VA law and regulation, any person incarcerated for conviction of a felony shall not be paid compensation in excess of a certain rate (in this veteran's case, 10 percent) beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  

A routine VA-Social Security prisoner match program conducted in July 2004 revealed the Veteran's incarceration.  After providing notice of the proposed reduction, the VA reduced the Veteran's compensation payments from 100 percent to 10 percent as required by law.  This action resulted in the creation of an overpayment of $7,749.90.  We observe that the Veteran has not challenged the validity of the overpayment or the amount of the debt as calculated.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In support of his request for waiver, the Veteran asserts that he in fact notified the VA of his upcoming incarceration in March 2004, when he informed his VA physician that his medical care would be handled by the State of Michigan beginning in April 2004.  In December 2005, the Veteran's representative obtained and submitted a copy of the March 2004 VA medical record in which the physician memorialized this conversation.  He also asserts that he notified "the VA in Washington D.C. and Detroit" of his incarceration.  Review of the claims file reveals a copy of a letter from the veteran dated in January 2005 and addressed to the VA Medical Center explaining that he would not be able to report for a VA examination until after April 2005 when he would be released from state prison.  Also contained in the claims file is a note from the Medical Center to the AMC, noting that the AMC should resubmit the request for a VA examination after the Veteran's release from the correctional facility.

In the September 2005 decision denying a waiver of the declared overpayment debt, and again in the November 2005 reconsideration of that decision, the Committee found that the Veteran was at fault in the creation of the debt because he did not notify the RO of his incarceration for a felony conviction.  The Committee did not address, however, and because the medical record was not physically added to the Veteran's claims file until December 2005, the Committee may not have been aware of the fact that the Veteran notified his individual VA physician prior to his incarceration of his upcoming imprisonment.  Because the VA physician recorded this information in the Veteran's VA medical records, the VA as a whole could be viewed as having constructive notice of the Veteran's imprisonment.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  It is the view of the Board that a remand is required to allow the Committee to determine in the first instance whether such prior notification was adequate to inform the VA of the Veteran's impending incarceration.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the case is REMANDED for the following action:

The veteran's request for a waiver under the provisions of 38 U.S.C.A. § 5302 and 38 C.F.R. §§ 1.963, 1.965 should be adjudicated with particular attention to the question of whether the Veteran's notification to his VA physician prior to his incarceration served as adequate notice to the VA office responsible for adjusting his VA compensation benefits to be adjusted.  If administrative error is identified, the extent of such administrative error and whether sole administrative error was present must be discussed.  If the veteran's request remains denied, the he and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


